SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 20-F [] Registration Statement pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934; [X] Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the fiscal year ended: December 31, 2012 [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [] Shell company report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of event requiring this shell company report Commission file number: 000-31188 OXFORD INVESTMENTS HOLDINGS INC. (Exact name of registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) Ontario, Canada (Jurisdiction of incorporation or organization) 1315 Lawrence Avenue East Suite 520 Toronto, Ontario Canada M3A 3R3 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Exchange Act: None. Securities registered or to be registered pursuant to Section 12(g) of the Exchange Act: Title of Class: Common Stock, no par value Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None. The number of outstanding shares of the issuer’s common Stock as of December 31, 2012: 197,344,159 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filer o Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Boardo Othero If other has been checked by the previous statement, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 o Item 18x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 2 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 5 PART I Item 1. Identity of Directors, Senior Management and Advisers * Item 2. Offer Statistics and Expected Timetable * Item 3. Key Information 5 Selected Financial Data 5 Capitalization and Indebtedness * Reason for the Offer and Use of Proceeds * Risk Factors 7 Item 4. Information on the Company 14 History and Development of the Company 14 Business Overview 15 Organizational Structure 19 Property, Plants and Equipment 20 Item 4A Unresolved Staff Comments * Item 5. Operating and Financial Review and Prospects 20 Operating Results 20 Liquidity and Capital Resources 26 Research and Development 27 Trend Information 27 Off-balance sheet arrangements * Tabular disclosure of contractual obligations * Safe harbor 28 Item 6. Directors, Senior Management and Employees 29 Directors and Senior Management 29 Compensation of Directors and Officers 30 Board Policies 30 Employees 30 Share Ownership 30 Item 7. Major Shareholders and Related Party Transactions 32 Major Shareholders 32 Related Party Transactions 32 Item 8. Financial Information 32 Consolidated Statements and Other Financial Information 32 Significant Changes 32 Item 9. The Offer and Listing 33 Item 10. Additional Information 35 Share Capital * Memorandum and articles of incorporation 35 Material Contracts 35 Exchange Controls 35 Taxation 36 Dividends and paying agents * Statements by experts * Documents on display 41 Subsidiary Information * Item 11. Quantitative and Qualitative Disclosures About Market Risk * Item 12. Description of Securities Other Than Equity Securities * PART II Item 13. Defaults, Dividends Arrearages and Delinquencies * Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds * 3 Item 15. Controls and Procedures 42 Item 16A. Audit Committee Financial Expert 43 Item 16B. Code of Ethics 44 Item 16C. Principal Accountant Fees and Services 44 Item 16D. Exemptions from the Listing Standards for Audit Committees * Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchases * Item 16F Change in Registrant’s Certifying Accountant Item 16F Corporate Governance Item 16F Mine Safety Disclosures Item 17. Financial Statements 45 Item 18. Financial Statements 45 Item 19. Exhibits 46 SIGNATURES 47 CERTIFICATIONS 48 * Omitted pursuant to General Instruction E(b) of Form 20-F. 4 FORWARD LOOKING STATEMENTS Oxford Investments Holdings Inc., or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words ‘‘believe’’, ‘‘expect’’, ‘‘anticipate’’, ‘‘intends’’, ‘‘estimate’’, ‘‘forecast’’, ‘‘project’’, ‘‘plan’’, ‘‘potential’’, ‘‘will’’, ‘‘may’’, ‘‘should’’, ‘‘expect’’ and similar expressions identify forward-looking statements.Please note in this annual report, ‘‘we’’, ‘‘us’’, ‘‘our’’, ‘‘the Company’’, all refer to Oxford Investments Holdings Inc. and its subsidiaries. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies, fluctuations in currencies and interest rates, general market conditions, changes in the Company’s operating expenses, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions and other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission. PART I Item 1.Identity of Directors, Senior Management and Advisers Not Applicable. Item 2.Offer Statistics and Expected Timetable Not Applicable. Item 3.Key Information A.Selected Financial Data The following selected financial data for the years ended December 31, 2008, 2009, 2010, 2011 and 2012 is derived from our audited consolidated financial statements.The selected financial data, as well as the consolidated financial statements and accompanying notes, are prepared in accordance with accounting principles generally accepted in the United States.The Registrant presents its consolidated financial statements in United States dollars.All dollar amounts in this Form 20-F are in United States dollars, except where otherwise indicated. You should read the following selected consolidated financial data with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the consolidated financial statements and accompanying notes and other financial information included elsewhere in this annual report. 5 Year Ended Year Ended Year Ended Year Ended Year Ended Dec. 31, 2008 Dec. 31, 2009 Dec. 31, 2010 Dec. 31, 2011 Dec. 31, 2012 Statement of Operations Data: Total revenues from $ Continuing Operations Total Revenues from Discontinued Operations Net Loss ) ) ) $ ) ) Basic and diluted net loss per share - ) ( 0.01
